The plaintiff below alledged diminution, and had an order for a further return; on the coming in of which, it appeared to the court that all the exceptions were met.
Smithers, for the defendant below, moved an order on the justice to bring up the original record; upon an allegation that the record had been changed after the certiorari was taken: and he exhibited two transcripts, one taken before, and the other after the certiorari, differing from each other, and both differing from the record.
The Court were inclined to make the order, with a view to examine, and if necessary to correct or punish, the misconduct of the justice of the peace, under the act of 1760, Dig. 104; but it afterwards appearing that the justice who made the return was out of office, and the records in the hands of a successor, it was apparent that such an order was useless for this purpose.